Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered February 2, 1989, which confirmed an arbitrators’ award dated October 24, 1988 in the amount of $127,365.05, unanimously affirmed, with costs.
Respondent-appellant (appellant) is not entitled to a vacatur of the award recovered by petitioner-respondent because appellant’s attorneys failed to appear in the arbitration proceeding after proper notice. (See, 8 Weinstein-Korn-Miller, NY Civ Prac ¶ 7506.21.) Appellant actually received eight notices that the proceeding had commenced. These notices sent by the American Arbitration Association to appellant itself were in conformity with the arbitration agreement and CPLR article 75. (See, Matter of McGrath [Di Carlo], 101 AD2d 922.)
*303Appellant has failed to come forward with any legally sufficient ground which would entitle it, to relief from what appears to have been a calculated default. Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.